DETAILED ACTION
EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Roland Long on 04/08/2022.
The application has been amended as follows: 
Claims 1 and 3-7 are amended as follows.

(currently amended) A system comprising a substrate holder, the substrate holder configured as a mesh structure with a sample-receiving surface, 
said substrate holder configured to receive, onto the sample-receiving surface, at least one sample substrate and to at least partially enclose said at least one substrate, 
wherein the substrate holder is configured to allow the substrate(s) to be coated by propagating at least one coating material through the mesh structure to produce a coated substrate, wherein the substrate holder comprises means that render a number of the substrate holders stackable, and
wherein the substrate holder is configured to fold such, as to form an enclosure for the at least one substrate received at the sample-receiving surface,
the system further comprising a chamber for performing a vapor deposition process wherein the substrate holder is placed, the chamber further comprising at least one intake line including a regulating device and an evacuation line for discharging an exhaust flow and including at least a pump.
3. (currently amended) The system the substrate holder configured to fold along a folding line such, as to fully enclose the at least one substrate received at the sample-receiving surface. 
4. (currently amended) The system 
5. (currently amended) The system the substrate holder further comprising at least one coating layer configured to render the mesh structure with at least one predetermined property. 
6. (currently amended) The system 
7. (currently amended) The system including a [[A]] substrate holder assembly, in which a number of substrate holders as defined in claim 1 are supported, in at least partially folded form, optionally one above another. 


Election/Restrictions
This application is in condition for allowance except for the presence of claims  directed to claims 8-11 non-elected without traverse.  Accordingly, claims 8-11 have been cancelled.
Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: the prior art does not teach the claimed substrate holder comprising a mesh structure that is configured to fold around the substrate and with the claimed means to be stackable, specifically within a chamber for vapor deposition as claimed.   Menard (2010/0154567) is the closest prior art, teaching a substrate holder assembly for use in a system including gas input and output means, wherein the assembly is mesh and foldable, but does not include any frame, connectors, clamps, slides, rails or any understood equivalent means to make stackable as claimed.
In regard to claim 12, there is no teaching of a pre-treatment apparatus and/or specifically a handling arrangement (i.e. robot) to transfer the substrates and holders.  While implementing a handler and/or pretreatment apparatus would potentially be an obvious modification, to include both based on the teachings of Menard would be inappropriate hindsight without a strong motivation.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH A MILLER, JR whose telephone number is (571)270-5825. The examiner can normally be reached 8-5 (Flex).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Meeks can be reached on 571-272-1423. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JOSEPH A MILLER, JR/Primary Examiner, Art Unit 1715